On behalf of the Government and the people of Nigeria, I would like to congratulate the President and his country on his election to preside over the General Assembly at its seventieth session. May I also express appreciation to his predecessor, Mr. Sam Kahamba Kutesa, and to Secretary-General Ban Ki-moon, both of whom worked tirelessly to ensure the proper articulation of the post-2015 development agenda and to maintain the focus and commitment to the ideals of the United Nations. I also thank the Secretary-General for his recent visit to Nigeria, where we held very useful discussions.
Fifty-five years ago, almost to the day, my predecessor, Nigeria’s first Prime Minister, Alhaji Abubakar Tafawa Balewa, stood in this forum to declare Nigeria’s desire to develop and maintain friendly relations with all countries. He also assured the world of our country’s commitment to upholding the principles upon which the United Nations was founded.
My country has lived by that conviction, even when, for instance, judgements went against us in territorial disputes with our neighbours. We respected those judgements and abided by them as a mark of respect for the rule of law and the Charter of the United Nations. Nigeria’s record in the service of United Nations peacekeeping operations is second to none. I myself, as a young officer in the Nigerian army, did several tours of duty in the Congo and Lebanon. Nigeria has contributed to United Nations peacekeeping efforts in Ethiopia, Liberia, Sierra Leone and Darfur. Furthermore, we are proud of our contributions to other activities of the United Nations, including the Peacebuilding Commission, the Human Rights Council and security-sector reform.
We are gratified to note that most countries have pledged their commitment to the post-2015 development agenda in the form of the 2030 Agenda for Sustainable Development (resolution 70/1) and the Sustainable Development Goals (SDGs) contained therein, along with their means of implementation. That successor framework to the Millennium Development Goals has come with lofty aspirations and, if I may say so, heroic assumptions. Nonetheless, the new Goals target broad- ranging development cooperation by the international community up to the year 2030, and they deserve universal support. That is because the SDGs mirror the hopes and aspirations of much of the world.
I should stress that for the newly adopted SDGs to be truly global, they must be practical. In that regard, the Agenda’s core objectives of eradicating poverty and reducing inequalities must be met within the framework of revitalized global partnership support and concrete policies and actions, as outlined in the Addis Ababa Agenda on Financing for Development. Luckily, those two core objectives of the SDGs are precisely at the centre of the agenda of Nigeria’s new Administration.
It must be emphasized that foreign direct investment, supplemented, where suitable, by official development assistance, as outlined in the Addis Ababa Agenda, are necessary, though not sufficient, conditions for accelerated development in countries that are trying to catch up. In that connection, I would like to appeal to industrialized countries to redeem their pledges to devote 0.7 per cent of their gross domestic product to development assistance. With the sole exception of the United Kingdom, all the countries concerned, so I am told, have still to meet that United Nations requirement. With the SDGs, we have the opportunity to improve the lives of people, not just in the developing world but in all nations.
The Secretary-General himself has listed six essential elements for delivering on the SDGs, namely, dignity, prosperity, justice, partnership, planet and people. As a prerequisite to those elements, and as we look at history and remember the terrible events that gave rise to the birth of the United Nations in 1945, I would like to propose a seventh essential element, namely, peace.
Peace is close to the hearts of Nigerians, as we are in the front line in the war on terror. Boko Haram’s war against the people of Nigeria, Chad, the Niger and
Cameroon may not attract as much worldwide attention as the wars in the Middle East, but the suffering is just as great and the human cost is equally high. This is a war about values between progress and chaos. It concerns democracy and the rule of law. Boko Haram celebrates violence against the weak and the innocent and, deplorably, hides behind its perverted interpretation of Islam. Boko Haram is as far from Islam as can possibly be imagined.
Many of my colleagues present in this forum want to know how our new Government intends to tackle the huge problems that we have inherited. Friends of Nigeria and foreign investor partners will be encouraged to know that the new Government is attacking the problems we inherited head-on. We intend to tackle the inequalities arising from massive unemployment and the previous Government’s policies that favoured a few people to the detriment of the many. We intend to emphasize quality technological education for development and lay a foundation for the comprehensive care of the aged, the disadvantaged and the infirm. But for now, terrorism is the immediate problem.
Accordingly, the new Nigerian Government, which I have the honour to head, has moved with dispatch to implement a bold and robust strategy to defeat Boko Haram. Nigeria and its neighbours — Cameroon, Chad, the Niger and Benin — are working together to face the common threat within the regional framework of the Lake Chad Basin Commission. We have established a multinational joint task force to confront, degrade and defeat Boko Haram. We have driven them away from many of their strongholds, killed or captured many of their operatives and commanders and freed several hundreds of hostages. One of our major aims is to rescue the Chibok girls alive and unharmed. We are working around the clock to ensure their safety and eventual reunion with their families. The Chibok girls are constantly on our minds and in our plans.
Terrorism is by no means the main or the only evil threatening and undermining the well-being of societies around the world. Corruption, cross-border financial crime, cybercrime, human trafficking, communicable diseases, climate change and the proliferation of weapons are all major challenges of the twenty-first century that the international community must tackle collectively. I would like to reaffirm the Nigerian Government’s unwavering commitment to fighting corruption and illicit financial flows. By any measure, corruption and cross-border financial crimes
are impediments to development, economic growth and the realization of the well-being of citizens across the globe.
Nigeria is ready and willing to partner with international agencies and individual countries on a bilateral basis to confront crime and corruption. In particular, I call upon the international community to urgently redouble its efforts to strengthen the mechanisms for dismantling safe havens for the proceeds of corruption and for ensuring the return of stolen funds and assets to their countries of origin.
The world is now facing another big new challenge, that is, human trafficking. It is an old evil that has taken on an altogether new and dangerous dimension, which threatens to upset international relationships. We in Africa are grieved to see in the international media the hundreds of thousands of our able-bodied men and women who are fleeing to Europe, with thousands dying in the process in the desert or drowning in the Mediterranean. We condemn in the strongest possible terms traffickers in human beings and will support any measures to apprehend and bring them to justice. At the same time, we greatly appreciate European Governments, particularly those of Italy and Germany, for their understanding and humane treatment of those refugees.
Last year, our continent faced the dreadful outbreak of Ebola. We sincerely thank the international community for its collective efforts to contain that deadly disease. We are not out of the woods yet, but we would like to express our appreciation to the United States, the United Kingdom, France and China, which, in collaboration with the host countries, provided outstanding assistance to stop the spread of Ebola and to care for those infected.
Nigeria fully subscribes to and endorses Goals 13, 14 and 15 of the Sustainable Development Goals with regard to climate change. In Nigeria, desertification and land erosion and degradation, which lead to biodiversity loss, are real threats to our environment and, under the auspices of the Lake Chad Basin Commission, we will propose a regional approach to combating those environmental challenges. In that connection, we look forward to the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in December. That Summit should give humankind hope
that the looming threat faced by many communities around the world is being addressed.
We are witnessing a dreadful increase in conflicts fuelled by the availability of small arms and light weapons. I call upon all Member States to show the political will needed to uphold the Charter of the United Nations in that regard. For a start, robust implementation of the Arms Trade Treaty will guarantee that small arms and light weapons are transferred only in a legal manner. Arms traffickers and human traffickers are two evil species that the international community needs to eradicate.
As we engage in these annual debates, we must remind ourselves of the principles that led to the founding of the United Nations years ago. Among them are the peaceful coexistence and self-determination of peoples. In that context, the unresolved question of self-determination for the peoples of Palestine and Western Sahara, both nations having been adjudged by the United Nations as being entitled to that inalienable right, must now be resolved without any further delay or obstacle.
The international community has come to pin its hopes on resolving the Palestinian issue through the two-State solution, which recognizes the legitimate right of each State to exist in peace and security. The world has no more excuses or reasons to delay the implementation of the long list of Security Council resolutions on that question, nor do we have the moral right to deny any people their freedom or condemn them indefinitely to occupation and blockade.
The United Nations is 70 years old. As the world’s forum, it can count many more than 70 major achievements. It is my hope that in the next 70 years it will take control of the climate, help to eliminate communicable diseases, eliminate major and local conflicts and thereby eliminate the refugee problem, take major steps towards reducing harmful inequalities among nations and within nations and, above all, eliminate nuclear weapons.